--------------------------------------------------------------------------------

Exhibit 10.4


FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”), effective
as of January 1, 2011 by and between LAPOLLA INDUSTRIES, INC., a Delaware
corporation (the “Company”) and CHARLES A. ZAJACZKOWSKI (the “Executive”).


WHEREAS, the parties have previously entered into an Executive Employment
Agreement effective May 10, 2010 (the “Existing Agreement”);


WHEREAS, the parties desire to amend the Existing Agreement and enter into this
Amendment to eliminate the automatic right by Executive to receive a quarterly
portion of the projected annual bonus that would be payable to Executive for a
given fiscal year provided the Company achieved its budgeted earnings for such
year, as long as Company is on target to achieve its budgeted earnings for such
year, subject to a claw back of such quarterly payments if the Company does not
meet the annual budget; and


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1.    EFFECTIVE DATE. Except as otherwise expressly provided to the contrary,
this Amendment shall be effective as of January 1, 2011.


2.    SECTION 4.2 OF SECTION 4 OF THE EXISTING AGREEMENT, “COMPENSATION AND
RELATED MATTERS”, IS AMENDED TO INCLUDE ONLY THE FOLLOWING LANGUAGE:


“4.2    Annual Bonus. Executive shall be entitled to an annual bonus (“Bonus”),
prorated from the Effective Date for the 2010 fiscal year, equal to twenty-five
percent (25%) of his Annual Base Salary if Company achieves its “Budgeted”
earnings before interest, taxes, depreciation and amortization (“EBITDA”) for
the Company’s fiscal year. The Company’s Budgeted earnings for each fiscal year
shall be established by the Company, and approved by the Board of Directors or
its designee, in its discretion. The Bonus shall be increased to: (a) thirty
percent (30%) of Executive’s Annual Base Salary if Company achieves 110% of its
budgeted EBITDA; and (b) thirty-five percent (35%) of Executive’s Annual Base
Salary if Company achieves 120% of its budgeted EBITDA.  If the Company achieves
greater than 120% of its budgeted EBITDA, the Chief Executive Officer, in his
discretion, may pay Executive a Bonus greater than thirty-five percent of his
Annual Base Salary, subject to review and approval by the Compensation
Committee, in its discretion.”


3.    ENTIRE AGREEMENT.  This Amendment, together with the Existing Agreement
constitute the entire agreement between the parties hereto with respect to the
terms of the Executive’s employment with the Company and together supersede all
other prior agreements, if any, understandings and arrangements, oral or
written, between the parties hereto with respect to such subject matter, and the
terms and conditions of the Executive’s employment with the Company shall be
governed solely pursuant to the terms of this Amendment and the Existing
Agreement.  In the event of any conflict between the terms of this Amendment and
the Existing Agreement, the terms of this Amendment shall govern.  Except as
superseded by the terms of this Amendment, the terms of the Existing Agreement
shall remain in full force and effect as existing prior to the signing of this
Amendment.


4.    COUNTERPARTS.  This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


5.    CONSULTATION AND REVIEW BY INDEPENDENT COUNSEL. Executive represents to
Company that he has consulted with and been advised by independent counsel of
his own choosing in connection with the negotiation of the form and substance of
this Amendment prior to its execution.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative and the Executive has executed this Amendment as
of the day and year below.
 
LAPOLLA INDUSTRIES, INC.
     
EXECUTIVE
                 
By:
  /s/  Douglas J. Kramer, CEO
 
7/6/11
 
By:
  /s/  Charles A. Zajaczkowski
 
7/6/11
Name:
        Douglas J. Kramer
 
Date
 
Name:
        Charles A. Zajaczkowski
 
Date
Title:
        CEO and President
             

 
 

--------------------------------------------------------------------------------